DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-6 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-6 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 1/15/2021 and reviewed by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 is indefinite because it is unclear whether the anchor disc device further comprises an umbrella post or whether the umbrella post is functionally recited. 
Appropriate correction/explanation is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hsu (U.S. Pat. Pub. No. 20040163336 A1).
Regarding claim 1, Hsu teaches an anchor disc device for supporting an umbrella in sand, comprising:  	a tube post (Hsu; 10) having a top open end and a bottom end and being hollow; the top open end being configured and arranged for slidably receipt of an umbrella post therein [intended use];  	an anchor disc portion (Hsu; 30) connected to the bottom open end of the tube post; the anchor disc portion including main body (Hsu; body of 30) and a circumferential flange (Hsu; 32) extending laterally outward therefrom; the anchor disc portion having a top open end and a bottom open end; the anchor disc device being buriable in sand and resistant to unwanted removal due to external forces [capable/intended use].
Regarding claim 3, Hsu teaches the bottom open end of the hollow tube post (Hsu; 10) is open.
Regarding claim 4, Hsu teaches an end cap (Hsu; 20) attached to and sealing the bottom open end of the anchor disc portion.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (U.S. Pat. Pub. No. 20040163336 A1) in view of Eslambolchi (U.S. Pat. No. 7930859 B1).
Regarding claim 2, Hsu teaches the tube post and the anchor disc.
However, Hsu does not teach the post is connected to the anchor disc by screws. 	Eslambolchi teaches the post (Eslambolchi; Fig. 3A 308) is connected to the anchor disc (Eslambolchi; 340, 342) by screws (Eslambolchi; 356).
Hsu and Eslambolchi are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Hsu such that the disc is connected to the pole by screws. The motivation would have been to provide appropriate strength during the retention. Furthermore, it is noted that utilizing duplicated parts or plurality of same elements are considered within the level of ordinary skill in the art. Therefore, it would have been obvious to modify Hsu as specified in claim 2.
Regarding claim 5, Hsu teaches wherein the tube post (Hsu; 10) and anchor disc portion.
However, Hsu is silent to disclose the material. Eslambolchi teaches the corrosion-resistant metal or plastic (Eslambolchi; Col. 3 lines 16-18). Corrosion-resistant metal or plastic are old and well known in the art as evidenced by Hsu. It would have been obvious to one of ordinary skill in the art before the effective filing date of the .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu (U.S. Pat. Pub. No. 20040163336 A1).
Regarding claim 6, Hsu teaches an umbrella post.
However, Hsu does not explicitly teach an umbrellas post is secured to the tube post via at least one set screw. The Examiner takes the official notice that securing the umbrellas post to the tube via the set screw is old and well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the invention of Hsu with the umbrella post secured via set screw. The motivation would have been to provide appropriate strength during the retention. Therefore, it would have been obvious to modify Hsu as specified in claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631